DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Receipt is acknowledged of Amendments and Remarks filed on 07/28/21, an IDS filed on 08/10/21 and a second IDS filed on 09/09/21. Claims 1, 3 and 28-29 have been amended, claims 4, 6 and 24-27 have been cancelled and no new claims have been added. Accordingly, claims 1-3, 5, 7-23 and 28-31 remain pending and under examination on the merits. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 7-23 and 28-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US Patent No. 9,943,527.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims would have been anticipated by the reference claims.
Specifically instant claims are drawn to a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone said method comprising: orally administering to a male identified as having below normal serum testosterone, a pharmaceutical composition, twice a day with food in a daily dosing regimen, said pharmaceutical composition comprising: testosterone undecanoate in an amount of 15-20%; and a pharmaceutical carrier having a polyoxyl vegetable oil in an amount of 8-16% and maize oil monoglycerides in an amount of from 63-68%, that provides about 450 mg testosterone undecanoate to said male per day; determining the serum level of testosterone of said male during the daily dosing regimen at from 1-12 hours after single dose administration of said pharmaceutical composition at steady state; and orally administering to said male the pharmaceutical composition twice a day with food in the daily dosing regimen to provide a serum testosterone Cave in the range of from about 300-1100 ng/dL.
Reference claims are drawn a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone said method comprising: Orally administering to said male a daily dosing regimen of a pharmaceutical composition comprising about 14 weight % (wt %) to about 35 wt % testosterone undecanoate and a carrier, that provides about 450 mg of testosterone 
The difference is that examined claim 1 recites an initial dose and a maintenance dosing regimen, while reference claims do not. However the claims are drawn to the same method and same composition and achieve the same Cave values. 

Claims 1-3, 5, 7-23 and 28-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US Patent No. 10,226,473. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims would have been anticipated by the reference claims.
Specifically instant claims are drawn to a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone said method comprising: orally administering to a male identified as having below normal serum testosterone, a pharmaceutical composition, twice a day with food in a daily dosing regimen, said pharmaceutical composition comprising: testosterone undecanoate in an amount of 15-20%; and a pharmaceutical carrier having a polyoxyl vegetable oil in an amount of 8-16% and maize oil monoglycerides in an amount of from 63-68%, that provides about 450 mg testosterone undecanoate to said male per day; determining the serum level of testosterone of said male during the daily dosing regimen at from 1-12 hours after single dose administration of said pharmaceutical composition at steady state; and orally administering to said male the 
Reference claims are drawn a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone said method comprising: (a) orally administering to said male two unit dosage forms of a pharmaceutical composition twice a day in a daily dosing regimen, said pharmaceutical composition comprising testosterone undecanoate and a pharmaceutical carrier, that provides about 450 mg testosterone undecanoate to said male per day; (b) determining the serum level of testosterone of said male during the daily dosing regimen at from 1-12 hours after single dose administration of said pharmaceutical composition at steady state; and (c) orally administering two unit dosage forms of the pharmaceutical composition twice a day in the daily dosing regimen to provide a serum testosterone Cave in said male in the range of from about 300-1100 ng/dL. 
One difference is that examined claim 1 recites the composition comprising between 14 and 35% TU, while the reference claims do not. However, the said difference would have been obvious to one of ordinary skill in the art.  As such the examined claims are considered a different variation of the same invention as in the reference application. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent subject matter.

Claims 1-3, 5, 7-23 and 28-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of US Patent No. 9,757,390.
the instant claims would have been anticipated by the reference claims.
Specifically instant claims are drawn to a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone said method comprising: orally administering to a male identified as having below normal serum testosterone, a pharmaceutical composition, twice a day with food in a daily dosing regimen, said pharmaceutical composition comprising: testosterone undecanoate in an amount of 15-20%; and a pharmaceutical carrier having a polyoxyl vegetable oil in an amount of 8-16% and maize oil monoglycerides in an amount of from 63-68%, that provides about 450 mg testosterone undecanoate to said male per day; determining the serum level of testosterone of said male during the daily dosing regimen at from 1-12 hours after single dose administration of said pharmaceutical composition at steady state; and orally administering to said male the pharmaceutical composition twice a day with food in the daily dosing regimen to provide a serum testosterone Cave in the range of from about 300-1100 ng/dL.
Reference claims are drawn the same method with a different arrangement of limitations and including the step of determining the serum level of testosterone in the treated subject. 
The difference is that examined claim 1 recites the composition comprising 450 mg of TU while reference claims disclose a range of from 450-480 mg.  However, the said difference would have been obvious to one of ordinary skill in the art.  As such the examined claims are considered a different variation of the same invention as in the .

Claims 1-3, 5, 7-23 and 28-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of US Patent No. 9,480,690.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims would have been anticipated by the reference claims.
Specifically instant claims are drawn to a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone said method comprising: orally administering to a male identified as having below normal serum testosterone, a pharmaceutical composition, twice a day with food in a daily dosing regimen, said pharmaceutical composition comprising: testosterone undecanoate in an amount of 15-20%; and a pharmaceutical carrier having a polyoxyl vegetable oil in an amount of 8-16% and maize oil monoglycerides in an amount of from 63-68%, that provides about 450 mg testosterone undecanoate to said male per day; determining the serum level of testosterone of said male during the daily dosing regimen at from 1-12 hours after single dose administration of said pharmaceutical composition at steady state; and orally administering to said male the pharmaceutical composition twice a day with food in the daily dosing regimen to provide a serum testosterone Cave in the range of from about 300-1100 ng/dL.
Reference claims are drawn a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone said ave in said male in the range of from about 300-1100 ng/dL, wherein said carrier comprises a fatty acid and a polyoxyethylene hydrogenated vegetable oil.
One difference is that reference claim 1 recites the specific steps of determining the serum levels after 8 hours and determining the maintenance daily dose, whereas the examined claims disclose the step of determining the serum level from 1-12 hours after the dose. The arrangement of certain limitations are also different. However the claims recite the same method and same compositions and achieve the same range of Cave. As such the examined claims are considered a different variation of the same invention as in the reference application. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent subject matter. 

Claims 1-3, 5, 7-23 and 28-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of US Patent No. 9,034,858.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims would have been anticipated by the reference claims.
Specifically instant claims are drawn to a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone said method comprising: orally administering to a male identified as having below normal serum testosterone, a pharmaceutical composition, twice a day with food in a daily dosing regimen, said pharmaceutical composition comprising: testosterone undecanoate in an amount of 15-20%; and a pharmaceutical carrier having a polyoxyl vegetable oil in an amount of 8-16% and maize oil monoglycerides in an amount of from 63-68%, that provides about 450 mg testosterone undecanoate to said male per day; determining the serum level of testosterone of said male during the daily dosing regimen at from 1-12 hours after single dose administration of said pharmaceutical composition at steady state; and orally administering to said male the pharmaceutical composition twice a day with food in the daily dosing regimen to provide a serum testosterone Cave in the range of from about 300-1100 ng/dL.
Reference claims are drawn a method for providing a serum concentration of testosterone within a steady state target serum testosterone concentration Cave range for a hypogonadal male subject having testosterone deficiency, comprising the steps of, 1) orally administering to the male subject twice a day with a meal an initial regimen including a daily dose of a testosterone undecanoate-containing composition, wherein max to Cave of 2.7 or less or provides a dose-normalized serum testosterone Cave of about 1.9x10-6 dL-1 or higher. Depending claims are drawn to daily regimens, other Cmax and Cave ranges, etc.  
The difference is that in reference claims the composition provides from 360-480 mg of TU and a daily dose that is ± 40% of the TU dose, while the examined claims are to a composition providing about 450 mg of TU.  The arrangement of the claimed .
 
 Claims 1-3, 5, 7-23 and 28-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of US Patent No. 9,205,057.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims would have been anticipated by the reference claims.
Specifically instant claims are drawn to a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone said method comprising: orally administering to a male identified as having below normal serum testosterone, a pharmaceutical composition, twice a day with food in a daily dosing regimen, said pharmaceutical composition comprising: testosterone undecanoate in an amount of 15-20%; and a pharmaceutical carrier having a polyoxyl vegetable oil in an amount of 8-16% and maize oil monoglycerides in an amount of from 63-68%, that provides about 450 mg testosterone undecanoate to said male per day; determining the serum level of testosterone of said male during the daily dosing regimen at from 1-12 hours after single dose administration of said pharmaceutical composition at steady state; and orally administering to said male the 
Reference claims are drawn a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone said method comprising: (a) Orally administering to said male a daily dosing regimen of a pharmaceutical composition comprising about 14 weight % (wt %) to about 35 wt % testosterone undecanoate and a carrier, that provides from about 360 mg to about 480 mg of testosterone undecanoate to said male per day; (b) Determining the serum level of testosterone of said male during the daily dosing regimen at from 1-8 hours after single dose administration of said pharmaceutical composition at steady state; and (c) Orally administering a maintenance daily dosing regimen of a pharmaceutical composition comprising about 14 wt % to about 35 wt % testosterone undecanoate and a carrier, that provides within ± 40% of from about 360 mg to about 480 mg of testosterone undecanoate to said male based on the serum testosterone level determined in step (b), to provide a serum testosterone Cave in said male in the range of from about 300-1100 ng/dL. 
One difference is that examined claim 1 recites a daily dose of 450 mg whereas the reference claims recite that the range of testosterone provided to the subject is ± 40% of from about 360 to 480 mg. reference claims also recite a step of determining the serum level during a daily dose in 1-8 hours while in the examined claims the period is 1-12 hours. However, the method of treatment and the compositions are essentially the same. As such it is considered that the claims have the same scope and that the examined claims would have been obvious over the reference claims. 
Claims 1-3, 5, 7-23 and 28-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 9,358,241.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims would have been anticipated by the reference claims.
Specifically instant claims are drawn to a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone said method comprising: orally administering to a male identified as having below normal serum testosterone, a pharmaceutical composition, twice a day with food in a daily dosing regimen, said pharmaceutical composition comprising: testosterone undecanoate in an amount of 15-20%; and a pharmaceutical carrier having a polyoxyl vegetable oil in an amount of 8-16% and maize oil monoglycerides in an amount of from 63-68%, that provides about 450 mg testosterone undecanoate to said male per day; determining the serum level of testosterone of said male during the daily dosing regimen at from 1-12 hours after single dose administration of said pharmaceutical composition at steady state; and orally administering to said male the pharmaceutical composition twice a day with food in the daily dosing regimen to provide a serum testosterone Cave in the range of from about 300-1100 ng/dL.
Reference claims are drawn a method of treating a hypogonadal male, said method comprising: administering a daily dose of 430-460 mg or 632 mg of testosterone undecanoate to the hypogonadal male for a period of time, measuring the subjects hypogonadal male’s serum testosterone level after said period of time to determine the maintenance regime daily dose, and administering a maintenance regime that provides 
One difference is that reference claim 1 recites the step of measuring the serum TU levels after a period of time while the examined claims recite determining the serum levels after 1-12 hours. The claims also differ in the arrangement of some limitations.  However, the method of treatment and the composition are the same. As such it is considered that there is sufficient overlap between the two sets of claims in a way that the examined claims would have been anticipated by the reference claims. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent subject matter. 

Claims 1-3, 5, 7-23 and 28-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of US Patent No. 9,949,985.
the instant claims would have been anticipated by the reference claims.
Specifically instant claims are drawn to a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone said method comprising: orally administering to a male identified as having below normal serum testosterone, a pharmaceutical composition, twice a day with food in a daily dosing regimen, said pharmaceutical composition comprising: testosterone undecanoate in an amount of 15-20%; and a pharmaceutical carrier having a polyoxyl vegetable oil in an amount of 8-16% and maize oil monoglycerides in an amount of from 63-68%, that provides about 450 mg testosterone undecanoate to said male per day; determining the serum level of testosterone of said male during the daily dosing regimen at from 1-12 hours after single dose administration of said pharmaceutical composition at steady state; and orally administering to said male the pharmaceutical composition twice a day with food in the daily dosing regimen to provide a serum testosterone Cave in the range of from about 300-1100 ng/dL.
Reference claims are drawn a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone said method comprising: Orally administering to said male a daily dosing regimen of a pharmaceutical composition comprising about 14 weight % (wt %) to about 35 wt % testosterone undecanoate and a carrier, that provides from about 430 mg to 460 mg of testosterone undecanoate to said male per day to provide a serum testosterone Cave in said male in the range of from about 300-1100 ng/dL.
. 

Claims 1-3, 5, 7-23 and 28-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of US Patent No 8,865,695. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims would have been anticipated by the reference claims. 
Specifically instant claims are drawn to a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone said method comprising: orally administering to a male identified as having below normal serum testosterone, a pharmaceutical composition, twice a day with food in a daily dosing regimen, said pharmaceutical composition comprising: testosterone undecanoate in an amount of 15-20%; and a pharmaceutical carrier having a polyoxyl vegetable oil in an amount of 8-16% and maize oil monoglycerides in an amount of from 63-68%, that provides about 450 mg testosterone undecanoate to said male per day; 
Reference claims are drawn a similar method of treating a hypogonadal male, with a daily dose of TU and have similar limitations. The difference is in the arrangement of the said limitations, which would have been obvious to one of ordinary skill in the art. 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent subject matter. 

Claims 1-3, 5, 7-23 and 28-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of US Patent No. 10,716,794.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims would have been anticipated by the reference claims.
Specifically instant claims are drawn to a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone said method comprising: orally administering to a male identified as having below normal serum testosterone, a pharmaceutical composition, twice a day with food in a daily dosing regimen, said pharmaceutical composition comprising: testosterone 
Reference claims are drawn a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone, said method comprising: orally administering once in the morning and once in the evening, to a male identified as having a morning serum testosterone level of less than 300 ng/dL, a daily dosing regimen of a pharmaceutical composition comprising about 14 weight % (wt %) to about 35 wt % testosterone undecanoate and a carrier, that provides from 430 mg to 460 mg of testosterone undecanoate, to said male per day to provide a serum testosterone Cave in said male in the range of from about 300-1100 ng/dL. 
The differences are that reference claim 1 recites a composition that provides from about 430-460 mg of TU while the examined claims recite 450 mg. The other difference is that reference claims do not recite the specific carrier substance while examined claims do.  However the difference are obvious variations of the same method and composition. As such the examined claims are considered a different variation of the same invention as in the reference application. Consequently, the . 

Claims 1-3, 5, 7-23 and 28-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US Patent No. 10,516,615.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims would have been anticipated by the reference claims.
Specifically instant claims are drawn to a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone said method comprising: orally administering to a male identified as having below normal serum testosterone, a pharmaceutical composition, twice a day with food in a daily dosing regimen, said pharmaceutical composition comprising: testosterone undecanoate in an amount of 15-20%; and a pharmaceutical carrier having a polyoxyl vegetable oil in an amount of 8-16% and maize oil monoglycerides in an amount of from 63-68%, that provides about 450 mg testosterone undecanoate to said male per day; determining the serum level of testosterone of said male during the daily dosing regimen at from 1-12 hours after single dose administration of said pharmaceutical composition at steady state; and orally administering to said male the pharmaceutical composition twice a day with food in the daily dosing regimen to provide a serum testosterone Cave in the range of from about 300-1100 ng/dL.

The differences are that reference claim 1 recites a composition comprising from about 100-403 mg of TU while the examined claims recite 450 mg. The other difference is that reference claims recite a list of carrier substances while examined claims recite a specific carrier substance.  However the difference are obvious variations of the same method and composition. As such the examined claims are considered a different variation of the same invention as in the reference application. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent subject matter. 

Claims 1-3, 5, 7-23 and 28-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of US Patent No. 10,973,833.
the instant claims would have been anticipated by the reference claims.
Specifically instant claims are drawn to a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone said method comprising: orally administering to a male identified as having below normal serum testosterone, a pharmaceutical composition, twice a day with food in a daily dosing regimen, said pharmaceutical composition comprising: testosterone undecanoate in an amount of 15-20%; and a pharmaceutical carrier having a polyoxyl vegetable oil in an amount of 8-16% and maize oil monoglycerides in an amount of from 63-68%, that provides about 450 mg testosterone undecanoate to said male per day; determining the serum level of testosterone of said male during the daily dosing regimen at from 1-12 hours after single dose administration of said pharmaceutical composition at steady state; and orally administering to said male the pharmaceutical composition twice a day with food in the daily dosing regimen to provide a serum testosterone Cave in the range of from about 300-1100 ng/dL.
Reference claims are drawn a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone said method comprising: (a) orally administering with food to said male an initial daily dosing regimen of a pharmaceutical composition comprising about 14 weight % (wt %) to about 35 wt % testosterone undecanoate based on the total weight of the pharmaceutical composition and a carrier, that provides an initial daily dosing of from about 450 mg to about 480 mg of testosterone undecanoate to said male per day; (b) determining a 
The differences are that reference claim 1 recites a composition that provides from about 450-480 mg of TU while the examined claims recite 450 mg. The other difference is that the reference claims recite an initial daily dose and a maintenance daily dosing regimen. Next difference is that reference claims recite a maintenance dose that is ± 40% of the initial daily dose. However the difference are obvious variations of the same method and composition. As such the examined claims are considered a different variation of the same invention as in the reference application. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent subject matter. 

Claims 1-3, 5, 7-23 and 28-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of US Patent No. 10,799,513.
the instant claims would have been anticipated by the reference claims.
Specifically instant claims are drawn to a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone said method comprising: orally administering to a male identified as having below normal serum testosterone, a pharmaceutical composition, twice a day with food in a daily dosing regimen, said pharmaceutical composition comprising: testosterone undecanoate in an amount of 15-20%; and a pharmaceutical carrier having a polyoxyl vegetable oil in an amount of 8-16% and maize oil monoglycerides in an amount of from 63-68%, that provides about 450 mg testosterone undecanoate to said male per day; determining the serum level of testosterone of said male during the daily dosing regimen at from 1-12 hours after single dose administration of said pharmaceutical composition at steady state; and orally administering to said male the pharmaceutical composition twice a day with food in the daily dosing regimen to provide a serum testosterone Cave in the range of from about 300-1100 ng/dL.
Reference claims are drawn a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone said method comprising: orally administering to a male identified as having a morning serum testosterone level of less than 300 ng/dL a daily dosing regimen of a pharmaceutical composition comprising about 14 weight % (wt %) to about 35 wt % testosterone undecanoate and a carrier comprising oleic acid, polyoxyl 40 hydrogenated castor oil, and borage seed oil, that provides about 480 mg testosterone undecanoate to said male 
The differences are that reference claim 1 recites a composition that provides from about ± 40% of about 480 mg of TU while the examined claims recite 450 mg. The other differences are in the arrangement of the limitations.  However the differences are obvious variations of the same method and composition. As such the examined claims are considered a different variation of the same invention as in the reference application. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent subject matter. 

Claims 1-3, 5, 7-23 and 28-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of US Patent No. 10,881,671.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims would have been anticipated by the reference claims.

Reference claims are drawn a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone said method comprising: (a) orally administering to a male identified as having a morning serum testosterone level below normal, a daily dosing regimen of a pharmaceutical composition in one capsule in the morning and in one capsule in the evening, with food, said pharmaceutical composition comprising about 18 weight % (wt %) to about 25 wt % testosterone undecanoate and a carrier comprising oleic acid, polyoxyl 40 hydrogenated castor oil, and borage seed oil, that provides about 450 mg to 480 mg testosterone undecanoate to said male per day; and (b) orally administering to the male, following a determination of the male's serum testosterone level at about 6 hours after single dose 
The differences are that reference claim 1 recites a composition that provides from about 450 mg to about 480 mg of TU while the examined claims recite 450 mg. The other differences are in the arrangement of the limitations.  However the differences are obvious variations of the same method and composition. As such the examined claims are considered a different variation of the same invention as in the reference application. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent subject matter. 

Claims 1-3, 5, 7-23 and 28-31 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of US Patent No. 11,052,096 (previously rejected over Application No. 17/072,779 (US 20210038615).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims would have been anticipated by the reference claims.
Specifically instant claims are drawn to a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous 
Reference claims are drawn a method of treating a hypogonadal male comprising orally administering to the male twice-daily a composition comprising a capsule and a semi-solid formulation encased within the capsule, the formulation comprising: a) 20-25% by weight of testosterone undecanoate (TU), b) 10-21% by weight of hydrophilic surfactant, and c) 48-70% by weight of lipophilic carrier selected from lipophilic surfactant, triglycerides, or Vitamin E compounds, wherein the formulation in the capsule administered twice daily comprises about 120 mg to about 400 mg of TU, and wherein the composition, when orally administered to a plurality of hypogonadal males provides, a mean plasma concentration of testosterone at steady state of between 300 ng/dL and 1000 ng/dL a plasma Cmax concentration of testosterone less than 1800 ng/dL. 


Claims 1-3, 5, 7-23 and 28-31 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-31 of copending Application No. 16/843,810 (US 20200383997).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims would have been anticipated by the reference claims.
Specifically instant claims are drawn to a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone said method comprising: orally administering to a male identified as having below normal serum testosterone, a pharmaceutical composition, twice a day with food in a daily dosing regimen, said pharmaceutical composition comprising: testosterone undecanoate in an amount of 15-20%; and a pharmaceutical carrier having a polyoxyl vegetable oil in an amount of 8-16% and maize oil monoglycerides in an amount of from 
Reference claims are drawn a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone said method comprising: orally administering, twice a day with food, to a male identified as having a morning serum testosterone level of less than 300 ng/dL, a daily dosing regimen of a pharmaceutical composition comprising about 14-35 weight % (wt %) testosterone undecanoate and a carrier, that provides about 450 mg of testosterone undecanoate to said male per day to provide a serum testosterone Cave in said male in the range of from about 300-1100 ng/dL and a Cmax of less than about 2500 ng/dL.
The difference is that the examined claims recite the step of determining the serum levels of TU and during the daily dosing regimen while the reference claims do not recite this step.  However the same or similar composition is administered in the same manner to the same patient. As such it is considered that there is sufficient overlap between the two sets of claims in a way that the examined claims would have been obvious over the reference claims. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent subject matter. 


Claims 1-3, 5, 7-23 and 28-31 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/726,572 (US 20200222425).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims would have been anticipated by the reference claims.
Specifically instant claims are drawn to a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone said method comprising: orally administering to a male identified as having below normal serum testosterone, a pharmaceutical composition, twice a day with food in a daily dosing regimen, said pharmaceutical composition comprising: testosterone undecanoate in an amount of 15-20%; and a pharmaceutical carrier having a polyoxyl vegetable oil in an amount of 8-16% and maize oil monoglycerides in an amount of from 63-68%, that provides about 450 mg testosterone undecanoate to said male per day; determining the serum level of testosterone of said male during the daily dosing regimen at from 1-12 hours after single dose administration of said pharmaceutical composition at steady state; and orally administering to said male the pharmaceutical composition twice a day with food in the daily dosing regimen to provide a serum testosterone Cave in the range of from about 300-1100 ng/dL.
Reference claims are drawn a method for replacement therapy in a male for a condition associated with a deficiency or absence of endogenous testosterone, said 
The difference is that the reference claims recite a composition comprising up to 300 mg of testosterone undecanoate while the examined claims recite a composition that provides about 450 mg of TU to the subject. This difference is either within the scope of the two claim sets or would have been obvious to optimize as both compoistions result in a Cave of from 300 ng/dL to 1100 ng/dL. Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-3, 5, 7-23 and 28-31 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 and 14 of copending Application No. 16/412,360 (US 20190365780).  Although the 
Specifically instant claims are drawn to a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone said method comprising: orally administering to a male identified as having below normal serum testosterone, a pharmaceutical composition, twice a day with food in a daily dosing regimen, said pharmaceutical composition comprising: testosterone undecanoate in an amount of 15-20%; and a pharmaceutical carrier having a polyoxyl vegetable oil in an amount of 8-16% and maize oil monoglycerides in an amount of from 63-68%, that provides about 450 mg testosterone undecanoate to said male per day; determining the serum level of testosterone of said male during the daily dosing regimen at from 1-12 hours after single dose administration of said pharmaceutical composition at steady state; and orally administering to said male the pharmaceutical composition twice a day with food in the daily dosing regimen to provide a serum testosterone Cave in the range of from about 300-1100 ng/dL.
Reference claims are drawn to a very similar method for replacement therapy in a male for a condition associated with a deficiency or absence of endogenous testosterone. The differences are minor in in the arrangement of the limitations.  Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent subject matter. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5, 7-23 and 28-31 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims  27-30, 32-33 and 35 of copending Application No. 17/183,506 (US 20210177865).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims would have been anticipated by the reference claims.
Specifically instant claims are drawn to a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone said method comprising: orally administering to a male identified as having below normal serum testosterone, a pharmaceutical composition, twice a day with food in a daily dosing regimen, said pharmaceutical composition comprising: testosterone undecanoate in an amount of 15-20%; and a pharmaceutical carrier having a polyoxyl vegetable oil in an amount of 8-16% and maize oil monoglycerides in an amount of from 63-68%, that provides about 450 mg testosterone undecanoate to said male per day; determining the serum level of testosterone of said male during the daily dosing regimen at from 1-12 hours after single dose administration of said pharmaceutical composition at steady state; and orally administering to said male the pharmaceutical composition twice a day with food in the daily dosing regimen to provide a serum testosterone Cave in the range of from about 300-1100 ng/dL.
Reference claims are drawn a similar method for replacement therapy in a male for a condition associated with a deficiency or absence of endogenous testosterone. The differences are minor and in the arrangement of the limitations. Consequently, the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5, 7-23 and 28-31 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of copending Application No. 17/114,665 (US 20210100816).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims would have been anticipated by the reference claims.
Specifically instant claims are drawn to a method for replacement therapy in a male having a condition associated with a deficiency or absence of endogenous testosterone said method comprising: orally administering to a male identified as having below normal serum testosterone, a pharmaceutical composition, twice a day with food in a daily dosing regimen, said pharmaceutical composition comprising: testosterone undecanoate in an amount of 15-20%; and a pharmaceutical carrier having a polyoxyl vegetable oil in an amount of 8-16% and maize oil monoglycerides in an amount of from 63-68%, that provides about 450 mg testosterone undecanoate to said male per day; determining the serum level of testosterone of said male during the daily dosing regimen at from 1-12 hours after single dose administration of said pharmaceutical composition at steady state; and orally administering to said male the pharmaceutical composition twice a day with food in the daily dosing regimen to provide a serum testosterone Cave in the range of from about 300-1100 ng/dL.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see Remarks of 07/28/21, with respect to the rejection of claims under obviousness have been fully considered and are persuasive.  The said rejections have been withdrawn. 
Applicant made no argument regarding the rejection of claims under obviousness type double patenting. These rejections are maintained. 
Additionally new rejections under obviousness type double patenting were deemed necessary in light of the newly submitted IDS. 

Claims 1-3, 5, 7-23 and 28-31 remain rejected. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/09/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner, 
Art Unit 1616